Citation Nr: 0124251	
Decision Date: 10/05/01    Archive Date: 10/09/01

DOCKET NO.  94-05 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
dysthymia, for the period from August 7, 1995, to June 18, 
2000.

2.  Entitlement to a rating in excess of 30 percent for 
dysthymia since June 19, 2000.

3.  Entitlement to a total disability evaluation for 
compensation purposes based upon individual unemployability 
(TDIU).


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The appellant served on active duty from January 1979 to July 
1987.

The instant appeal arose from a May 1997 rating decision 
which denied entitlement to TDIU and found clear and 
unmistakable error in a November 1995 rating decision which 
had not assigned a separate evaluation for dysthymia.  The 
May 1997 rating decision granted an initial evaluation of 10 
percent for mild dysthymia.  This case was remanded by the 
Board of Veterans' Appeals (Board) in July 1999 for further 
development.  By rating decision dated in December 2000, an 
increased evaluation, to 30 percent, was awarded, effective 
from June 19, 2000.  Since this claim has not been withdrawn, 
the issues of entitlement to higher evaluations for dysthymia 
remain on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993) (a 
claim remains in controversy where less than the maximum 
available benefits are awarded).  In addition, as the veteran 
appealed the initial disability evaluation assigned for 
dysthymia, the Board has phrased the dysthymia issues as 
dictated by the United States Court of Appeals for Veterans 
Claims (Court) in Fenderson v. West, 12 Vet. App. 119 (1999).


REMAND

There has been a significant change in the law during the 
pendency of this appeal. On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  The VCAA 
redefined the obligations of the VA with respect to the duty 
to assist and included an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  This change in the law is 
applicable to all claims, as here, filed before the date of 
enactment of the VCAA and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7(a), 114 Stat. 2096, 2099-2100 (2000), 38 U.S.C.A. § 5107 
note (Effective and Applicability Provisions); see also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

The Board also notes that the final rule implementing the 
provisions of the VCAA concerning claims for benefits 
governed by part 3 of Title 38, Code of Federal Regulations, 
has been published.  See 66 Fed. Reg. 45,620 et seq. (Aug. 
29, 2001).  This remand will give the RO an opportunity to 
develop this claim pursuant to the VCAA and these 
regulations.

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.

First, it does not appear that the claims folder contains all 
the treatment records pertinent to the claim on appeal.  As 
noted in the July 1999 remand, certain private treatment 
records have not been associated with the claims folder.  A 
December 1998 medical referral from L. A. Torrado Colon, 
M.D., as well as a more recent March 2000 summary of 
treatment report, noted that the veteran had been undergoing 
outpatient psychiatric treatment with Dr. Torrado Colon since 
January 1991.  The claims folder contains several psychiatric 
evaluations and the noted summary of treatment performed by 
Dr. Torrado Colon; however, the outpatient treatment records 
themselves have not been associated with the claims folder.  

The July 1999 remand requested that the RO assist the veteran 
with the development of Dr. Torrado Colon's treatment 
records.  Pursuant to the remand, the RO sent the veteran a 
letter requesting his authorization to assist the VA in 
obtaining Dr. Torrado Colon's records.  However, as the 
veteran's authorization only noted treatment from July to 
September 1999, the RO only requested treatment for that 
period.  In response, Dr. Torrado Colon provided the 
aforementioned summary of psychiatric dated in March 2000.  
The Board advises the veteran that the actual records of 
treatment by Dr. Torrado Colon dated from 1991 to the present 
is the type of evidence needed to substantiate his claim.  

In addition, the June 2000 VA examination report noted that 
the veteran was receiving treatment from "the VA hospital", 
presumably the San Juan VA Medical Center (MC) and related 
medical facilities, which included treatment in "the clinics 
and Primary Care."  VA records of treatment for his service-
connected disabilities, including dysthymia, are relevant to 
his claim.  He is advised that these records are the type of 
evidence needed to substantiate his claim.

Second, the Board finds that a medical opinion which 
addresses the veteran's employability in light of his 
service-connected disabilities is warranted.  

Accordingly, this case REMANDED to the RO for the following:

1.  The RO should ask the veteran to 
provide the RO with information regarding 
any evidence pertinent to his claims, 
including evidence of current or past 
treatment for service-connected 
disabilities that has not already been 
made part of the record, VA and non-VA, 
and should assist him in obtaining such 
evidence.  In particular, the RO should 
make efforts to obtain:

a.  Records of psychiatric treatment 
with Dr. L. A. Torrado Colon, Corner 
of Hostos, Popular Bank, 2nd Floor, 
Guayama, P.R. 00785, from January 
1991 to the present; and

b.  Records of VA treatment for 
service-connected disabilities at VA 
facilities in the Commonwealth of 
Puerto Rico.

Efforts to develop federal records should 
continue until the records are obtained, 
unless it is reasonably certain that such 
a record does not exist or that further 
efforts to obtain that record would be 
futile.  If the RO, after making 
reasonable efforts, is unable to obtain 
any records sought, the RO shall notify 
the veteran that it is unable to obtain 
that record by identifying the record it 
is unable to obtain; explaining the 
efforts that it made to obtain that 
record; and describing any further action 
to be taken by the RO with respect to the 
claim.

2.  After all additional evidence has 
been associated with the claims folder, 
the RO should request a medical opinion 
from a VA physician which addresses to 
what extent the veteran's service-
connected disabilities alone adversely 
affect his employability.  The existence 
or degree of nonservice-connected 
disabilities and his previous 
unemployability status "may not be 
considered" or weighed in this 
unemployability determination by the 
physician.  The veteran should be 
afforded a VA examination(s) if it 
is/they are deemed necessary in order to 
provide the requested opinion.  The 
claims folder must be made available to 
and reviewed by the physician in 
connection with the report.  A complete 
rationale should be provided for all 
conclusions reached.

3.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA, 
(codified at 38 U.S.C.A. § 5100 et seq. 
(West Supp. 2001) and the final rule 
published at 66 Fed. Reg. 45,620 et seq. 
(Aug. 29, 2001) is fully complied with 
and satisfied.

4.  The RO should thereafter readjudicate 
the claims on appeal.  As the dysthymia 
issues involve staged ratings, Fenderson 
v. West, 12 Vet. App. 119 (1999), should 
be considered.  If any of the benefits 
sought on appeal remain denied, the 
appellant and his representative, if any, 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2001) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



